On Motion for Rehearing.
Appellant contends that we were in error in holding that the trial court did not err in refusing to give his specially requested Issue No. Two, on the ground that there was no evidence to support it. In support of this contention, Appellant makes the following statement:
“There is ample evidence to support the submission of said issue because the witness E. A. Thompson testified in substance that Gordon Mackenzie did nothing towai'ds acquiring the lease in question, dated March 28, 1957, and Mr. Thompson further testified that Mr. Mackenzie paid no consideration for the assignment of the lease to him at the time of the assignment from Abbey Drilling Company to Gordon Mackenzie, dated July 26, 1957. He further testified that the consideration of the assignment of ⅜ ith of %ths overriding royalty interest in the 469 acres (which was assigned by Abbey Drilling Company to Gordon Mackenzie) was an exchange of the ⅜2nd he had had all along under the 184 acres. He further testified that the $10.00 recited in the assignment was not paid and from 1947 up to and including the date of this transfer (July 27, 1957) there was no dispute with Mr. Mackenzie as to the overriding royalty interest in that land and he testified that he considered Mr. Mackenzie had a continuing interest and that he did not mean to exclude Mr. Mackenzie from the final lease with the Guerras in 1957. Furthermore, the assignment of interest from the Abbey Drilling Company to Gordon Mackenzie dated July 26, 1957, and upon which this lawsuit is based, was introduced in evidence and marked *502Defendant’s Exhibit N, and the final paragraph of said instrument sets out the true consideration, and reads as follows:
“ ‘The assignee herein, Gordon Mackenzie, by acceptance and the recording of this instrument does hereby waive, quitclaim and release any claim or claims he might have had or asserted against the property herein, the rights of Abbey Drilling Company or E. A. (Earl A.) Thompson.’ Furthermore, the Appellant, Gordon Mackenzie, testified that the consideration of the assignment from Abbey Drilling Company to him, as shown by defendant’s Exhibit N, was the ⅜2nd of %ths under the 184 acres that he owned all the time but explained the ⅝⅜⅛ interest in the whole was given in lieu of the %2nd in the 184 acres that he owned all the time and that was the consideration.”
When all of this oral testimony is considered in connection with the written instruments introduced in evidence, it conclusively appears that appellant at one time owned a ⅜2nd of a %ths overriding royalty in 184 acres of land, being a part of a larger tract of 469 acres. This ⅛2 of a ⅞ overriding royalty was under a lease executed by Francisca Guerra et al., to E. A. Thompson on February 1, 1947, with a ten-year term. On February 1, 1957, the date upon which the lease would expire, Francisca Guerra et al., executed to Abbey Drilling Co., a new lease. Appellant’s %2nd overriding interest terminated with the expiration of the old lease. On July 26, 1957, approximately six months after the date of the new lease, Abbey Drilling Co., executed an assignment to appellant of a ⅝4th of %ths overriding royalty in the 469 acres covered by the new lease. There is no instrument to show that appellant owned any royalty in the Guerra land from February 1, to July 26, 1957. The assignment recites a consideration of Ten Dollars and other valuable consideration, and further provides that appellant “by acceptance and the recording of this instrument does hereby waive, quitclaim and release any claim or claims he might have had or asserted against the property herein, the rights of Abbey Drilling Company or E. A. (Earl A.) Thompson.” If the above evidence could be said to constitute some evidence to support an affirmative answer to appellant’s requested Issue No. Two, we would still be of the opinion that the trial court did not err in refusing to give appellant’s requested Issue No. Two, as it relates to an immaterial fact.
It makes no difference what consideration appellant paid for the assignment of July 26, 1957, because it was an overriding royalty under a new lease, and upon a different piece of land, in that it covered 469 acres instead of 184, and was for a ⅝4th overriding royalty instead of a %2nd, and was between different parties, in that the lessee was Abbey Drilling Company, Louise Thompson sole owner, instead of E. A. Thompson. It was acquired by appellant after he had entered into the partnership agreement with appellee.
The question is not whether. appellant paid cash or exchanged something he owned as a consideration for the assignment. It was an oil royalty acquired after the partnership or joint adventure was entered into, and was therefore owned equally by appellee and appellant. There was no error in refusing to submit appellant’s specially requested Issue No. Two.
We have carefully considered appellant’s motion for a rehearing and the same is in all things overruled.